DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) were/was submitted on 12/28/2020 and 04/12/2022. The information disclosure statement(s) have/has been considered by the examiner.
Status of Application
	Claims 1-20 are pending. Claims 1-20 will be examined. Claims 1, 19, and 20 are independent claims. This Non-Final Office action is in response to the “Claims” dated 12/28/2020.
Drawings
The drawings are objected to because they have been submitted in color/grayscale.  Color photographs and color/grayscale drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color/grayscale drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color/grayscale drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color/grayscale. Copies of this patent or patent application publication with color/grayscale drawing(s) will be provided by the Office upon request and payment of the necessary fee.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) or petition filed under 37 CFR 1.84(a)(2) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Spelling error “therewithin,” page 12, line 23, and page 43, line 12.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three-prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that certain claims contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). Each such limitation will be discussed in turn as follows:
Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, (f) paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitation “a collector configured to collect” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “collector” coupled with functional language “to collect” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 9, 10, 19, and 20, have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claims 1, 9, 10, 19, and 20, all recite “a collector.” The specification, page 16, lines 23-24, discloses, “the server CPU 14 may serve as a “collector,” a “mapping unit,” and a “generator”.” For purposes of examination the Examiner interprets the “collector” as any processor in communication with the mobile bodies or vehicles. 
If the Applicant wishes to provide further explanation or dispute the Examiner' s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
Claim limitation “a generator configured to generate” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “generator” coupled with functional language “to generate” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 11, 12, 19, and 20, have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claims 1, 9, 10, 19, and 20, all recite a generator. The specification, page 16, lines 23-24, recites, “the server CPU 14 may serve as a “collector,” a “mapping unit,” and a “generator”.”  For purposes of examination the Examiner interprets the “generator” as any processor in communication with the mobile bodies or vehicles. 
If the Applicant wishes to provide further explanation or dispute the Examiner' s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
Claim limitation “mapping unit configured to select/map” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “mapping unit ” coupled with functional language “to select/map” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, and 5-20, have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claims 1, and 5-20, all recite “a mapping unit.” The specification, page 16, lines 23-24, discloses, “the server CPU 14 may serve as a “collector,” a “mapping unit,” and a “generator”.” For purposes of examination the Examiner interprets the “mapping unit” as any processor in communication with the mobile bodies or vehicles. 
If the Applicant wishes to provide further explanation or dispute the Examiner' s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “course-related information” in claims 1, 11, 12, 19, and 20, is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. Is the “course-related information” referring to a pre-determined path of coordinates determined by the vehicle? Is the “course-related information” referring to a physical road course the vehicle may travel? For the purpose of examination in this Office Action, the claims 1, 11, 12, 19, and 20, have been interpreted as best understood by the Examiner as any path which the vehicle has travelled, is travelling, or may travel in the future.
The term “moving environment” in claims 1, 7, 8, 19, and 20, is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. Is the “moving environment” referring to objects located within the vicinity of the vehicle moving? Is the “moving environment” referring to the vehicle moving within an environment? For the purpose of examination in this Office Action, the claims 1, 7, 8, 19, and 20, have been interpreted as best understood by the Examiner any feature or structure within the vehicle environment which the vehicle has travelled, is travelling, or may travel in the future.
The term “a device provided in the first mobile body” in claims 1, 7, 8, 19, and 20, is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. Is the “device provided in the first mobile body” referring to a component within the vehicle which causes the vehicle path to be changed?  Is the “device provided in the first mobile body” referring to a sensor determining the position of the vehicle? For the purpose of examination in this Office Action, the claims 1, 7, 8, 19, and 20, have been interpreted as best understood by the Examiner as any device on a vehicle related to operation of the vehicle.
The term “terminal devices” in claim 2, is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. Is the “terminal device” referring to a graphical user input? Is the “terminal device” referring to the programable controller?  Is the “terminal device” referring to devices incorporating chip, module, and others for wireless communication? Is the “terminal device” referring to an apparatus wherein communication terminates? For the purpose of examination in this Office Action, the claim 2 has been interpreted as best understood by the Examiner as any device on the vehicle can input and/or output data.
The term “a reception environment” in claims 8, and 10, is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. Is the “reception environment” referring to physical location and/or the buildings within the vicinity of the vehicle? Is the “reception environment” referring to the signal strength and/or signal error the vehicle receives? For the purpose of examination in this Office Action, the claims 8, and 10, have been interpreted as best understood by the Examiner as any feature or structure within the vehicle environment which the vehicle has travelled, is travelling, or may travel in the future.
The term “reference feature” in claims 13, and 14, is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. Is the “reference feature” detected by the communication apparatuses? Is the “reference feature” detected by the mobile bodies or vehicles? Is the “reference feature” related to an object or a feature on the road or within the travel environment? Is the “reference feature” related to an object on the mobility body or vehicle? For the purpose of examination in this Office Action, the claims 13, and 14, have been interpreted as best understood by the Examiner and any feature used by the vehicle for navigation.
The term “out of a direction” in claims 17, and 18, is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. Is “out of a direction” referring to movement of the mobile body? Is “out of a direction” referring to command from a control unit? For the purpose of examination in this Office Action, the claims 8, and 10, have been interpreted as best understood by the Examiner as any movement of the vehicle out or in to a lane.
The dependent claims 2-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph, as failing to resolve the deficiencies of the independent claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SU et al., US 10466717, herein further known as Su,  in view of KARACAN et al., US 20160055745, herein further known as Karacan.
	Regarding claim 1, Su discloses a mobility information provision system (column 3, lines 1-3) comprising: a collector (column 5, lines 5-10, data processing system) configured to collect field information or preliminary processed information (column 13, lines 45-47) by using a plurality of communication apparatuses (column 7, lines 63-65, roadside units) provided for respective predetermined zones or respective predetermined sections (column 4, lines 36-40), the field information including information about movement (column 22, lines 38-43) of a plurality of mobile bodies (column 4, lines 1-5), the preliminary processed information being obtained by processing the field information (column 4, lines 48-55); a mapping unit (column 6, lines 43-55) configured to map positions (column 6, lines 43-55, and column 24, lines 47-51) of the mobile bodies (column 4, lines 1-5) on a basis of the field information or the preliminary processed information (column 22, lines 38-43) collected by the collector (column 5, lines 5-10, data processing system); a generator configured to generate (column 19, lines 11-12, data processing system) course-related information (column 19, lines 11-12, travel path, and lines 27-32, changes in direction or orientation) by using information including the positions of the mobile bodies (column 9, lines 59-61) mapped by the mapping unit (column 6, lines 43-55), the course-related information (column 19, lines 11-12, and lines 27-32) being information on a course (column 19, lines 11-12, path) or a movable range within which each of the mobile bodies is able to move (column 18, lines 1-5, and column 19, lines 27-32); and a controller (column 9, lines 39-40) provided for each of the mobile bodies (column 4, lines 1-5) and configured to control movement (column 9, line 40) of corresponding one of the mobile bodies (column 4, lines 1-5), by using the generated course-related information (column 19, lines 11-12, and lines 27-32), or information obtained on a basis of the course-related information and usable for determination or control of the movement (column 9, line 40) of the corresponding one of the mobile bodies (column 4, lines 1-5), the position of the first mobile body (column 9, lines 59-61) being attributable to a moving environment (column 20, lines 41-51) of the first mobile body (column 4, lines 1-5) or a device provided in the first mobile body, and the generator (column 19, lines 11-12, data processing system) is configured to generate the course-related information (column 19, lines 11-12, and lines 27-32) that allows the first mobile body (column 4, lines 1-5) to move within a range including the position (column 9, lines 59-61) of the first mobile body (column 4, lines 1-5).
However, Su does not explicitly state map a position error of a first mobile body, out of the mobile bodies, together with a position of the first mobile body, in a case of determining that the position error of the first mobile body.
The system of Karacan teaches map a position error of a first mobile body, out of the mobile bodies, together with a position of the first mobile body, in a case of determining that the position error of the first mobile body (paragraph [0076]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Su by including map a position error of a first mobile body, out of the mobile bodies, together with a position of the first mobile body, in a case of determining that the position error of the first mobile body as taught by Karacan.
One would be motivated to modify Su in view of  Karacan for the reasons stated in Karacan paragraph [0007], a more robust and less expensive system which needs less service and has accurate functionality.
Additionally, the claimed invention is merely a combination of known elements of operating a static device within a system for wireless communication with motor vehicles interacting in an ad-hoc manner among road users and/or between road users and traffic infrastructure, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 2, the combination of Su and Karacan disclose all limitations of claim 1 above.
Su discloses further a plurality of terminal devices (column 18, lines 45-52, display device, and column 26, lines 40-45, graphical user interface) usable in the respective mobile bodies (column 18, lines 54-55), wherein each of the communication apparatuses (column 7, lines 63-65, roadside units) provided for the respective predetermined zones or the respective predetermined sections (column 4, lines 36-40) in which the mobile bodies (column 4, lines 1-5) are to move (column 19, lines 11-12, travel path is configured to communicate with the terminal device (column 18, lines 35-55) used in a mobile body moving in the predetermined zone or the predetermined section (column 17, lines 55-60) of which the communication apparatus is in charge (column 7, lines 63-65, roadside units), out of the mobile bodies (column 14, lines 30-38).
Regarding claim 3, the combination of Su and Karacan disclose all limitations of claim 1 above.
Su discloses further the mobile bodies comprises a vehicle, and the controller is provided in the vehicle (column 9, lines 38-40, see also at least FIG 1).
Regarding claim 4, all limitations have been examined with respect to the system in claim 3. The system in claim 4 can clearly perform the same as the system of claim 3. Therefore, claim 4 is rejected under the same rationale as claim 3 above.
Regarding claim 5, the combination of Su and Karacan disclose all limitations of claim 1 above.
Su discloses further the mapping unit (column 6, lines 43-55) is configured to select and map, as the position of the first mobile body, either one of a position based on a satellite radio wave (column 10, line 67 through column 11 line 1) received by the first mobile body (column 11, lines 5-15) and a position based on detection of movement by the first mobile body (column 11, lines 59-65).
Examiner's note: the claim uses the phrase “either one of,” therefore, only one of the recited alternatives is necessary in the prior art to read on this claim.
Regarding claim 6, all limitations have been examined with respect to the system in claim 5. The system in claim 6 can clearly perform the same as the system of claim 5. Therefore, claim 6 is rejected under the same rationale as claim 5 above.
Regarding claim 7, the combination of Su and Karacan disclose all limitations of claim 1 above, including mapping unit is configured to map (Su, column 6, lines 43-55, and column 24, lines 47-51).
However, Karacan does not explicitly state the position error within a range corresponding to the moving environment of the first mobile body or the device provided in the first mobile body.
The system of Karacan teaches the position error within a range corresponding to the moving environment of the first mobile body (paragraph [0076]) or the device provided in the first mobile body.
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Su by including the position error within a range corresponding to the moving environment of the first mobile body or the device provided in the first mobile body as taught by Karacan.
One would be motivated to modify Su in view of  Karacan for the reasons stated in Karacan paragraph [0007], a more robust and less expensive system which needs less service and has accurate functionality. 
Additionally, the claimed invention is merely a combination of known elements of operating a static device within a system for wireless communication with motor vehicles interacting in an ad-hoc manner among road users and/or between road users and traffic infrastructure, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 8, all limitations have been examined with respect to the system in claim 7. The system in claim 8 can clearly perform the same as the system of claim 7. Therefore, claim 8 is rejected under the same rationale as claim 7 above.
Regarding claim 9, the combination of Su and Karacan disclose all limitations of claim 1 above including.
Su discloses a mapping unit (column 6, lines 43-55) configured to receive the field information or the preliminary processed information collected by the collector (column 5, lines 5-10, data processing system), and mapping a position (column 23, line 63, storing position information) based on detection of movement by the first mobile body (column 11, lines 59-65), in place of a position based on the satellite radio wave (column 10, line 67 through column 11 line 1), as the position of the first mobile body (column 11, lines 5-15).
However, Su does not explicitly state determine a reception environment in which the first mobile body receives a satellite radio wave, on a basis of information related to the reception environment and included in, in a case where the reception environment has an influence on the satellite radio wave. 
The system of Karacan teaches determine a reception environment (paragraph [0054]) in which the first mobile body receives a satellite radio wave (paragraph [0056]), on a basis of information related to the reception environment (paragraph [0041]) and included in, in a case where the reception environment has an influence on the satellite radio wave (paragraph [0053]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Su by including determine a reception environment in which the first mobile body receives a satellite radio wave, on a basis of information related to the reception environment and included in, in a case where the reception environment has an influence on the satellite radio wave as taught by Karacan.
One would be motivated to modify Su in view of  Karacan for the reasons stated in Karacan paragraph [0007], a more robust and less expensive system which needs less service and has accurate functionality. 
Additionally, the claimed invention is merely a combination of known elements of operating a static device within a system for wireless communication with motor vehicles interacting in an ad-hoc manner among road users and/or between road users and traffic infrastructure, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 10, all limitations have been examined with respect to the system in claim 9. The system in claim 10 can clearly perform the same as the system of claim 9. Therefore, claim 10 is rejected under the same rationale as claim 9 above.
Regarding claim 19, all limitations have been examined with respect to the system in claim 1. The server in claim 19 can clearly perform the same as the operations of the system of claim 1. Therefore, claim 19 is rejected under the same rationale as claim 1 above.
Regarding claim 20, all limitations have been examined with respect to the system in claim 1. The vehicle in claim 20 can clearly perform the same as the operations of the system of claim 1. Therefore, claim 20 is rejected under the same rationale as claim 1 above.
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Su, and Karacan,  in view of SHAPIRA et al., US 20220082403, herein further known as Shapira.
Regarding claim 11, the combination of Su and Karacan disclose all limitations of claim 9 above.
Su discloses the mapping unit is configured to map (column 6, lines 43-55, and column 24, lines 47-51), in a case of mapping the position (column 23, line 63) based on the detection of the movement by the first mobile body (column 11, lines 59-65), and the generator is configured to generate the course-related information (column 19, lines 11-12, and lines 27-32). prevents interference with another mobile body other than the first mobile body within a range of the position error.
However Su does not explicitly state prevents interference with another mobile body other than the first mobile body within a range of the position error and the position error that becomes larger in accordance with a distance or time of movement, within a range of the position error.
The method of Karacan teaches the position error that becomes larger (paragraph [0053]) within a range of the position error (paragraph [0076]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Su by including the position error that becomes larger within a range of the position error as taught by Karacan.
One would be motivated to modify Su in view of  Karacan for the reasons stated in Karacan paragraph [0007], a more robust and less expensive system which needs less service and has accurate functionality. 
Additionally, the claimed invention is merely a combination of known elements of operating a static device within a system for wireless communication with motor vehicles interacting in an ad-hoc manner among road users and/or between road users and traffic infrastructure, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, the system of Shapira teaches prevent interference with another mobile body other than the first mobile body within a range of the position error (paragraph [0341]) and position error that becomes larger in accordance with a distance or time of movement (paragraph [0222], and paragraph[0432])
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Su by including prevent interference with another mobile body other than the first mobile body within a range of the position error and position error that becomes larger in accordance with a distance or time of movement as taught by Shapira.
One would be motivated to modify Su in view of  Shapira for the reasons stated in Shapira paragraph [0003], a more robust vehicle system to navigate to a destination, and to identify its location within a particular roadway (e.g., a specific lane within a multi-lane road), navigate alongside other vehicles, avoid obstacles and pedestrians, observe traffic signals and signs, and travel from on road to another road at appropriate intersections or interchanges.
Additionally, the claimed invention is merely a combination of known elements of autonomous vehicle navigation for mapping lane splits or lane merges and navigating using the mapped lane splits or lane merges, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 12, all limitations have been examined with respect to the system in claim 11. The system in claim 12 can clearly perform the same as the system of claim 11. Therefore, claim 12 is rejected under the same rationale as claim 11 above.
Claim(s) 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Su, Karacan, and Shapira  in view of LIN, US 20060287824, herein further known as Lin.
Regarding claim 13, the combination of Su and Karacan disclose all limitations of claim 11 above including.
Su discloses further the mapping unit (column 6, lines 43-55) is configured to, upon detection of a reference feature (column 12, lines 13-14, traffic sign recognition) or a road reference position (column 14, lines 26-28) by the first mobile body (column 9, lines 59-61) during the mapping of the position (column 23, line 63) based on the detection of the movement by the first mobile body (column 11, lines 59-65). 
However, Su does not explicitly state correct the position of the first mobile body, and reset the position error that becomes larger in accordance with a distance or time of movement after the start of the mapping.
The system of Lin teaches correct the position of the first mobile body, and reset the position error that becomes larger in accordance with a distance or time of movement after the start of the mapping (paragraph [0213]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Su by including correct the position of the first mobile body, and reset the position error that becomes larger in accordance with a distance or time of movement after the start of the mapping as taught by Lin.
One would be motivated to modify Su in view of  Lin for the reasons stated in Lin column 1, lines 45-55, a more robust system including reduced power, and reduced position-drift characteristics of conventional inertial navigation systems for use in commercial surface navigation applications.
Additionally, the claimed invention is merely a combination of known elements of a self-contained/interruption-free positioning method and system for use on the earth's surface, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Su, Karacan, Shapira and Lin.
Regarding claim 14, all limitations have been examined with respect to the system in claim 13. The system in claim 14 can clearly perform the same as the system of claim 13. Therefore, claim 14 is rejected under the same rationale as claim 13 above.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Su, and Karacan,  in view of CHAE, US 20210176720, herein further known as Chae.
Regarding claim 15, the combination of Su and Karacan disclose all limitations of claim 9 above. 
Su discloses the mapping unit is configured to start, after starting the mapping of the position (column 23, line 63, storing position information) based on the detection of the movement (column 22, lines 38-43) by the first mobile body (column 4, lines 1-5).
However, Su does not explicitly state mapping of the position based on the satellite radio wave, in place of the position based on the detection of the movement by the first mobile body, in a case where an error between the mapped position of the first mobile body and the position based on the satellite radio wave becomes small.
The system of Chae teaches mapping of the position based on the satellite radio wave, in place of the position based on the detection of the movement by the first mobile body, in a case where an error between the mapped position of the first mobile body and the position based on the satellite radio wave becomes small (paragraph [0226]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Su by including correct the position of the first mobile body, and reset the position error that becomes larger in accordance with a distance or time of movement after the start of the mapping as taught by Chae.
One would be motivated to modify Su in view of  Chae for the reasons stated in Chae paragraph [0006], a more robust system for conducting active sidelink communication between an in-coverage user equipment(UE) and an out-coverage UE, when the validity of sidelink parameters is determined based on location information about a UE.
Additionally, the claimed invention is merely a combination of known elements of a wireless communication system, and more particularly, to a method and apparatus for transmitting and receiving signals between in-coverage user equipment, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Su, Karacan, Shapira and Chae.
Regarding claim 16, all limitations have been examined with respect to the system in claim 15. The system in claim 16 can clearly perform the same as the system of claim 15. Therefore, claim 16 is rejected under the same rationale as claim 15 above.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Su, and Karacan,  in view of KOH et al., US 20200217686, herein further known as Koh.
Regarding claim 17, the combination of Su and Karacan disclose all limitations of claim 9 above. 
Su discloses the mapping unit (column 6, lines 43-55) is configured to start, upon starting the mapping (column 23, line 63, storing position information) of the position based on the detection of the movement by the first mobile body (column 11, lines 59-65).
However, Su does not explicitly state counting of at least a number of times of a lane change motion of the first mobile body, out of a direction and the number of times of the lane change motion, and determine, on a basis of the counting, a lane change from a lane used before the start of the mapping of the position based on the detection of the movement by the first mobile body, to determine a lane used by the first mobile body during the mapping of the position based on the detection of the movement by the first mobile body.
The system of Koh teaches counting of at least a number of times of a lane change motion of the first mobile body, out of a direction and the number of times of the lane change motion, and determine, on a basis of the counting, a lane change from a lane used before the start of the mapping of the position based on the detection of the movement by the first mobile body, to determine a lane used by the first mobile body during the mapping of the position based on the detection of the movement by the first mobile body (paragraph [0039]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Su by including counting of at least a number of times of a lane change motion of the first mobile body, out of a direction and the number of times of the lane change motion, and determine, on a basis of the counting, a lane change from a lane used before the start of the mapping of the position based on the detection of the movement by the first mobile body, to determine a lane used by the first mobile body during the mapping of the position based on the detection of the movement by the first mobile body as taught by Koh.
One would be motivated to modify Su in view of  Koh for the reasons stated in Koh paragraph [0004], a more robust system to automatically determine a vehicle lane position while using the vehicle during various road conditions.
Additionally, the claimed invention is merely a combination of known elements of a navigation system and systems for roadway lane guidance, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Su, Karacan, Shapira, and Koh.
Regarding claim 18, all limitations have been examined with respect to the system in claim 17. The system in claim 18 can clearly perform the same as the system of claim 17. Therefore, claim 18 is rejected under the same rationale as claim 17 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.C.B./            Examiner, Art Unit 3669   

/JESS WHITTINGTON/            Examiner, Art Unit 3669